Citation Nr: 0947641	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  09-21 036	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a pulmonary 
disorder, to include chronic obstructive pulmonary disease 
(COPD), pulmonary asbestosis, tissue scarring of the lung, 
and loss of lung capacity, as due to inservice exposure to 
asbestos, and, if so, whether the claim should be allowed. 

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for heart disease, to 
include coronary artery disease (CAD) and congestive heart 
failure (CHF), as due to inservice exposure to asbestos and, 
if so, whether the claim should be allowed. 

REPRESENTATION

Appellant represented by:	Timothy Murphy, Attorney-at-
Law

WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The Veteran served on active duty from June 1972 to June 
1975.

This appeal arose from a May 2008 decision of the Columbia, 
South Carolina, Department of Veterans' Affairs (VA), 
Regional Office (RO).  

The Veteran testified at an RO hearing in March 2009 and a 
transcript thereof is on file.  In September 2009, he 
testified before the undersigned Veterans Law Judge at a 
videoconference and a transcript thereof is on file. 

The issue of de novo adjudication of the claim for service 
connection for a pulmonary disorder, to include COPD, 
pulmonary asbestosis, tissue scarring of the lung, and loss 
of lung capacity, as due to inservice exposure to asbestos, 
and of de novo adjudication of the claim for service 
connection for heart disease, to include CAD and CHF, as due 
to inservice exposure to asbestos, are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not perfect an appeal from a July 2006 
rating decision, of which he was notified that month, denying 
reopening of a claim for service connection for COPD, 
previously claimed as asbestosis.  

2.  The additional evidence received since the July 2006 
rating decision relates to an unestablished fact necessary to 
substantiate the claim of service connection for COPD, 
pulmonary asbestosis, tissue scarring of the lung, and loss 
of lung capacity, as due to inservice exposure to asbestos, 
and is new and material evidence.  

3.  In November 2005 the Board denied service connection for 
heart disease, to include as due to exposure to asbestos.  

4.  The evidence received since the Board's November 2005 
decision, when considered with the evidence previously of 
record, relates to an unestablished fact necessary to 
support the claim and raises a reasonable possibility of 
substantiating the claim for service connection for heart 
disease, to include CAD and CHF, to include as due to 
exposure to asbestos. 


CONCLUSIONS OF LAW

1.  The July 2006 rating decision denying reopening of a 
claim for service connection for COPD, previously claimed as 
asbestosis, as due to inservice exposure to asbestos, became 
final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 3.156(a), 20.200, 20.302, 20.1103 (2009).  

2.  The additional evidence presented since the July 2006 
rating decision denying reopening of a claim for service 
connection for a pulmonary disorder, to include COPD, 
pulmonary asbestosis, tissue scarring of the lung, and loss 
of lung capacity, as due to inservice exposure to asbestos, 
is new and material and that claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009). 

3.  The November 2005 Board decision denying service 
connection for heart disease, to include as due to exposure 
to asbestos, is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 
C.F.R. §§ 20.1100(a), 20.1104 (2009).  

4.  The additional evidence submitted since the November 
2005 Board decision is new and material, and the claim of 
service connection for heart disease, to include CAD and 
CHF, as due to inservice exposure to asbestos, is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a), 
20.1105 (2009). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Under 38 C.F.R. § 3.159, VA must request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claims.

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim. The five elements are: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004). 

Because the applications to reopen the claims for service 
connection are granted and de novo adjudication will be 
deferred pending remand for further development, additional 
discussion addressing VCAA compliance is not required at this 
time.  

Pulmonary Disease

The Veteran was notified by RO letter in April 2004 of a 
decision that month denying service connection for 
asbestosis.  He did not appeal that decision. 

An April 2006 rating decision denied reopening of a claim for 
service connection for COPD, previously claimed as 
asbestosis.  The Veteran was notified of that decision by RO 
letter of that same month but he did not appeal.  

A July 2006 rating decision, of which the Veteran was 
notified that month, again denied reopening of a claim for 
service connection for COPD, previously claimed as 
asbestosis.  However, an appeal was not perfected from this 
July 2006 rating decision.  Rather, a Notice of Disagreement 
(NOD) was received in December 2006, but after the issuance 
of a Statement of the Case (SOC) in May 2007, and a 
Supplemental Statement of the Case (SSOC) in April 2007, the 
Veteran did not perfect the appeal by filing a Substantive 
Appeal.  Thus, the July 2006 rating decision is final.  See 
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.156(a), 20.200, 20.302, 20.1103 (2009).  

Following the July 2006 rating decision, the Veteran applied 
to reopen that service connection claim.  And, he 
additionally asserts that he has scarring of the tissue of 
his lungs and a loss of lung capacity.  However, in this 
regard, the Board notes that a loss of lung capacity is only 
a symptom of disability and not an actual underlying 
disability. 

A claim will be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108.  Because the rating decision 
in July 2006 was the last final denial of the claims, the 
Board must review the evidence submitted since that rating 
decision to determine whether the claim should be reopened 
and considered on the merits.  38 U.S.C.A. § 5108.  

Under 38 C.F.R. § 3.156(a), new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The ultimate weight 
to be accorded evidence is a question of fact that must be 
determined based on all of the evidence on file but only 
after a claim is reopened.  Id. at 513. 

Regardless of how the RO ruled on the question of reopening, 
the Board must re-decide that matter on appeal, because 
reopening is jurisdictional.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  


Evidence Previously Considered

The July 2006 rating decision note that at the time of a 
prior decision, in April 2004 denying service connection for 
asbestosis, the Veteran's service personnel file showed that 
he had been an airman apprentice and an airman in the Navy, 
which was known for minimal asbestos exposure.  There was no 
evidence showing a diagnosis of asbestosis.  The RO also 
noted that the evidence at the time of a prior denial in 
April 2006 failed to establish a causal, medical relationship 
between his current disability and injury or disease during 
service or its relationship to inservice asbestos exposure.  
The condition of COPD was not a condition that had been 
associated with asbestos exposure.  Also, new records 
included a May 2006 chest X-ray showing no pleural fluid, 
normal pulmonary vessels and not active infiltrates and not 
definite pericardial or pleural calcifications.  The 
additional evidence included a statement from a physician 
that the Veteran had a history of exposure to asbestos dust.  
However, the chest X-ray showed no evidence of pulmonary 
asbestosis or mesothelioma or asbestos-related pleural 
disease.  It was reported that the Veteran had an unexplained 
restrictive lung defect.  Thus, the evidence did not 
establish a causal, medical relationship between his 
disability and military service, including inservice asbestos 
exposure.  

Additional Evidence

A November 2007 report of October 2007 chest X-rays by D.O. 
H. K. S. reflects that the Veteran had pneumonconiosis with 
interstitial fibrosis and cardiomegaly.  

Dr. M. A. C. reported in February 2008 that on evaluation the 
month before, which included pulmonary function tests and a 
review of chest X-rays, it was noted that the Veteran had 
handled asbestos directly and worked in close proximity to 
insulators, welders, and other tradesmen who used asbestos 
material on a regular basis during active military service 
and later as a seaman in the Merchant Marines.  He had a 
history of obstructive sleep apnea and had been hospitalized 
three times in the last 10 years for breathing problems but 
had no history of pneumonia or tuberculosis.  He no longer 
smoked but had smoked 1/2 packs of cigarettes daily from 1972 
to 2002.  Pulmonary function tests revealed mild decrease in 
lung flows and residuals volumes with severely decreased 
diffusing capacity.  Forced vital capacity was also severely 
restricted.  These results indicated a severe restrictive 
lung defect with a severe reduction in gas exchange.  The 
assessment was that the Veteran had pulmonary asbestosis.  
This diagnosis was based on his occupational history of 
exposure to asbestosis, his abnormal chest X-ray, and 
abnormal pulmonary function tests.  

At the March 2009 RO hearing the Veteran testified that 
during active service his job as an aviation boatswain's mate 
was to move aircraft around on a flight deck.  When in-port, 
the landing area would be resurfaced.  Industrial grinders 
were used to grind up the old non-skid material, in 
preparation for resurfacing with new non-skid material which 
was sprayed on the landing area.  While his ship was in a 
shipyard, he had to stand a fire watch while workers in the 
shipyard made repairs.  On some of those occasions, the 
shipyard workers were cutting asbestos lined pipes.  Page 2.  
After his active service he was in the Merchant Marine for 17 
or 18 years as an able-bodied seaman.  Page 3.  He was 
diagnosed in 2007 as having asbestosis.  Pages 3 and 4.  This 
was after he had contacted an attorney regarding compensation 
through the Asbestos Super Fund.  A physician in Virginia 
Beach had performed the necessary X-rays and about 3 months 
later he had pulmonary function tests performed by Dr. C in 
about January 2008.  Page 4.  This had been the first time he 
had seen Dr. C, and Dr. C made a positive connection between 
the Veteran's military service and his pulmonary asbestosis, 
although he did not have any records to review but, rather, 
used only information obtained directly from the Veteran.  
Also, Dr. C. diagnosed CHF as being secondary to the 
Veteran's asbestosis, again based on information obtained 
from the Veteran.  Page 5.  The Veteran had obtained 
compensation through the Asbestos Super Fund.  He had been 
receiving Social Security Administration disability benefits 
since about June 1999.  He had stopped working in the 
Merchant Marine in about 1992.  Page 6.  

The Veteran testified that he was receiving Social Security 
Administration disability benefits due to his respiratory 
disability, although it had not been diagnosed as asbestosis.  
However, his respiratory symptom, severe shortness of breath, 
was the same now as when he began receiving those benefits.  
He was now on oxygen.  Page 7.  He had been told that because 
of his asbestos exposure and lung deficiencies he was not 
getting enough oxygen into his blood, forcing his heart to 
work harder.  He thought that his treating physicians had 
concluded that his heart dysfunction was either secondary to 
asbestos exposure or secondary to his pulmonary asbestosis.  
He had received most of his treatment at the "Tully" 
(Tuomey) Regional Medical Center but they had never diagnosed 
him with asbestosis.  Page 8.  He had already provided VA 
with these records.  VA had been his primary healthcare 
provider.  He felt that his initial exposure to asbestos was 
during his active service.  Page 9.  However, while in the 
Merchant Marines he was never in a shipyard while ships were 
being refurbished.  He had been in a shipyard twice while in 
the Merchant Marines but it was not for the duration that it 
was during his active service.  The Veteran believed that any 
exposure that he might have had when in the Merchant Marines 
was simply an aggravation of the exposure he had during his 
active duty.  Page 10.  

The Veteran also testified that it was in 1992 that he first 
noticed that he would tire easily and his health began to 
decline.  He had then begun to research the effects of 
exposure to asbestos.  His heart failure and lung problems 
had been diagnosed in 1999 at the "Tully" (Tuomey) Regional 
Medical Center.  Page 11.  He had previously submitted these 
records.  Page 12. 

At the September 2009 videoconference the Veteran's attorney 
requested that the case be remanded to afford the Veteran a 
VA examination to determine if the Veteran's inservice 
asbestos exposure had caused his current cardiovascular and 
pulmonary disabilities.  Page 2 of the transcript. The 
attorney stated that a Decision Review Officer had seemed to 
concede, to some degree, that it was possible that the 
Veteran's asbestosis originated during his active military 
service, even though he had spent 12 1/2 years in the Merchant 
Marines.  The attorney further stated that the Veteran's 
physicians had informed the Veteran that his heart disease 
was related to his asbestos exposure.  Remand for an 
examination by experts, i.e., in the fields of pulmonary and 
cardiology disorders, was requested to obtain nexus opinions.  
Pages 3 and 4.  It was felt that his cardiovascular disease 
might be adjunct to or secondary to asbestosis but not 
necessarily the result of actual asbestos exposure.  It was 
requested that any opinion address the Veteran's exposure to 
asbestos in the Navy as well as in the Merchant Marine.  Page 
5.  

The Veteran testified that during his 12 1/2 years in the 
Merchant Marine he had served aboard a ship.  He had been 
exposed to asbestos during that time.  He had been diagnosed 
with asbestosis.  During active service he had been an 
aviation boatswain's mate and worked on a flight deck.  Page 
6.  After that deployment, his ship was in a shipyard.  While 
in the Navy, he had been in the shipyard on three occasions.  
He felt that there might be information in the Naval Archives 
which documented that his ship was in a shipyard undergoing 
repairs.  Page 7.  

Analysis

The Board has reviewed the evidence since the July 2006 
rating decision and has determined that the evidence is new 
and material because it relates to an unestablished fact 
necessary to substantiate the claim of service connection.  

Specifically, while previously there was no diagnosis of 
pulmonary asbestosis, the newly received report of Dr. M. A. 
C. concluded that the Veteran did have pulmonary asbestosis.  

It was the absence of such nexus evidence which was the basis 
for the July 2006 denial of the claim.  

Accordingly, the claim for service connection for COPD, 
pulmonary asbestosis, tissue scarring of the lung, and loss 
of lung capacity, as due to inservice exposure to asbestos, 
is reopened.  

Heart Disease

In November 2005 the Board denied service connection for 
heart disease, claimed as due to exposure to asbestos.  

A final Board decision subsumes all prior rating actions 
which addressed the issue on the merits and the claim may not 
thereafter be reopened and allowed on the same factual basis; 
rather new and material evidence must be presented to reopen 
the claim.  38 U.S.C.A. §§ 5108, 7104(b). 

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Regardless of how the RO ruled on the question of reopening, 
the Board must re-decide that matter on appeal, because 
reopening is jurisdictional.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) (reopening after a prior Board denial).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The ultimate weight 
to be accorded evidence is a question of fact that must be 
determined based on all of the evidence on file but only 
after a claim is reopened.  Id. at 513.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Evidence Previously Considered 

In the November 2005 decision, the Board found that the 
service treatment records which revealed no complaints of or 
treatment for any cardiovascular problems in service.  The 
May 1972 entrance examination and the May 1975 separation 
examination noted that his cardiovascular system was within 
normal limits, as were his blood pressure and his chest X- 
rays. 

The Veteran's DD-214 was also included in the claims folder.  
This showed a military occupational specialty of Airman.  It 
did not establish that the Veteran was exposed to asbestos 
during his period of service. 

Records from the Social Security Administration showed that 
the Veteran was awarded benefits primarily due to chronic 
pulmonary insufficiency, with secondary diagnoses of obesity 
and other hyperalimentation.  These records showed the 
existence of multiple disorders, to include a history of 
accelerated hypertension, CHF, sleep apnea, COPD with a 
history of tobacco abuse, morbid obesity, and hyperlipidemia.  
A July 1999 X-ray report contained the impression of 
cardiomegaly with mild central congestion.  There were no 
effusions.  The osseous structures and the remaining soft 
tissues were normal.  The conclusion was cardiomegaly with 
central pulmonary congestion.  

A discharge summary VA hospitalization in July 1999 included 
a diagnosis of CHF. 

VA records from the Columbia, South Carolina VAMC showed the 
Veteran's history of various disorders, to include chronic 
rhinitis; reactive airway disease with bronchospasm and 
history of bronchitis; chronic sinusitis; allergic 
conjunctivitis; severe obstructive sleep apnea; morbid 
obesity; hypertension; and hypercholesterolemia.  A CT scan 
of the chest from January 2003 found a right upper lobe 
nodule, cardiomegaly and mild thyroid enlargement.

The veteran testified at a personal hearing before a Veterans 
Law Judge in December 2003, in conjunction with the prior 
claim.  He stated that during service he was an aviation 
boatswain mate and was responsible for the safe moving and 
handling of all aircraft on the flight deck.  He also stated 
that the pipes aboard the ship were coated with something he 
called "lagging" which was like coarse cotton.  He commented 
that asbestos was all over the ship, even in the berthing 
compartment.  After his military service, he was with the 
Merchant Marines from 1977 to 1989, serving on refueling 
tankers and cargo ships.  From 1989 until 1991 (when he was 
awarded Social Security Administration benefits), he was a 
construction worker.  He was employed as a heavy rigger and a 
carpenter's helper.  He had also worked in the shipping and 
receiving department of a textile factory. 

Additional Evidence

The relevant new private clinical records have been described 
above, as has the Veteran's testimony at the March 2007 RO 
hearing and the September 2009 videoconference. 



Analysis

The additional evidence shows more than mere continued 
treatment for heart disease, the existence of which was well 
established at the time of the 2005 Board decision.  

The predicate for the claim for service connection for 
cardiovascular disease is not that such disease manifested 
during active service or within one year of service discharge 
in June 1975 but that it is due pulmonary disability which, 
in turn, is the result of inservice asbestos exposure.  

Because the new evidence suggests that the Veteran may have 
pulmonary asbestosis, which was absent at the time of the 
2005 Board decision, it is new and relates to an 
unestablished fact necessary to substantiate the claim, that 
is, a nexus between current heart disease, even though first 
shown years after service, and the Veteran's potential 
inservice exposure to asbestos, the absence of which was the 
basis for the prior denial of the claim. 

In sum, the additional evidence is new and material and 
raises a reasonable possibility of substantiating the claim.  
As the additional evidence is new and material, the claim is 
reopened.  


ORDER

As new and material evidence has been presented, the claim of 
service connection for heart disease, to include CAD and CHF, 
as due to inservice exposure to asbestos, is reopened, and to 
this extent only the appeal is granted. 

As new and material evidence has been presented, the claim of 
service connection for a pulmonary disorder, to include COPD, 
pulmonary asbestosis, tissue scarring of the lung, and loss 
of lung capacity, as due to inservice exposure to asbestos, 
is reopened, and to this extent only the appeal is granted.  


REMAND

It has been held by the United States Court of Appeals for 
the Federal Circuit that "the VCAA does not require VA to 
assist claimants attempting to reopen previously disallowed 
claims absent the provision of 'new and material evidence.'  
However, VA has chosen to assist claimants attempting to 
reopen in limited circumstances.  Specifically, VA will give 
the assistance described in [38 C.F.R.] § 3.159(c)(1)-(3).  
Until the claim is reopened, however, VA will not give the 
assistance in [38 C.F.R.] § 3.159(c)(4) (providing a medical 
examination or obtaining a medical opinion)."  
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334, 1353 (Fed. Cir. September 2003) 
(PVA).  38 C.F.R. § 3.159(c)(1)-(3) provides that VA will 
assist in obtaining Federal and non-Federal records.  

Here, because the claims have been reopened the Veteran is 
entitled to a VA examination to address the etiology of the 
claimed disabilities.  In deciding the claim, the Board 
cannot indulge in an exercise of its' own medical judgment.  
Rather, there must be independent medical evidence in the 
record to make the determination.  Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991).  So, a medical opinion is needed 
to resolve issues and decide this appeal.  38 U.S.C.A. 
§ 5103A(d).   

Additionally, the Veteran has indicated that additional 
private clinical records may exist that are not now on file 
and has request that additional efforts be made to verify his 
inservice exposure to asbestos.  

Before deciding the claim on the merits, further evidentiary 
development is needed and under the duty to assist, 38 C.F.R. 
§ 3.159.  

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to either submit or 
authorize VA to obtain additional medical 
records of Dr. M. A. C., the author of the 
February 2008 statement containing the 
assessment that the Veteran has pulmonary 
asbestosis.  

Also ask the Veteran to clarify whether 
all other private clinical records are now 
on file.  

Specifically, the Veteran should be 
requested to provide information as to the 
names and addresses, as well as inclusive 
dates of treatment or evaluation, with 
respect to all treating sources relative 
to pulmonary and cardiovascular 
disability.  In particular, he should 
identify the medical source that 
reportedly informed him that his heart 
disease was or could be due to his 
pulmonary disease.  

With respect to any such records that are 
not on file, ask the Veteran to complete 
and return the appropriate releases 
(VA Form 21-4142s) for the medical records 
of each private care provider since 
military service which are not already on 
file.  

Upon receipt of the appropriate releases, 
request all private treatment records 
indicated, if any, and associate all 
received with the file.  If any request 
for private treatment records is 
unsuccessful, notify the Veteran 
appropriately.  38 U.S.C.A. § 5103A(b)(2) 
(West 2002); 38 C.F.R. § 3.159(e) (2009).   

Also, the Veteran is hereby requested to 
submit copies of all records in his 
possession that he has not previously 
submitted.  

2.  The RO should take the appropriate 
steps to search the Naval Archives, or any 
other potential source, in an attempt to 
document the Veteran's presence at a 
shipyard, in accordance with his 
testimony.  

If necessary, contact the Veteran to 
obtain as much detailed information as to 
the ship(s) to which he was attached and 
the dates during which and places at which 
he was stationed when his ship(s) were 
being refurbished at a shipyard. 

3.  Make arrangements with the appropriate 
VA medical facility for the Veteran to 
undergo a VA pulmonary examination to 
obtain a medical opinion concerning the 
nature, etiology, and probable time of 
onset of each pulmonary disorder which he 
currently has.  

The VA examiner should indicate whether it 
is at least as likely as not that the 
Veteran now actually has asbestosis.  

Also, the VA examiner should indicate 
whether it is at least as likely as not 
that any pulmonary disorder currently 
present is etiologically related to the 
Veteran's military service, including any 
inservice exposure to asbestos.  

Specific attention should be paid to the 
Veteran's postservice history of possible 
exposure to asbestos in the Merchant 
Marines, as well as his past history of 
smoking tobacco products.  

If asbestosis or any chronic pulmonary 
disability is found to be related to 
asbestos exposure, an opinion should be 
rendered as to whether it is at least as 
likely as not that such disability is 
related to asbestos exposure during 
military service as opposed to possible 
postservice asbestos exposure in the 
Merchant Marines. 

In making these determinations, the VA 
examiner should review and consider the 
February 2008 assessment of Dr. M. A. C. 
that the Veteran has pulmonary asbestosis 
and, if possible, any inconsistencies 
between the findings, diagnosis or opinion 
of the VA examiner and Dr. M. A. C. should 
be explained or reconciled.  

The examiner is asked to consider that 
the term "at least as likely as not" 
does not mean "within the realm of 
possibility, rather it means that the 
weight of the medical evidence both for 
and against the conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against causation.  The rationale 
for all opinions expressed should be 
discussed and if no opinion can be 
rendered without resort to speculation 
please state the reason(s) why. 

Send the claims folders (C-files) to the 
examiner for a review of the Veteran's 
pertinent medical history, to facilitate 
making these determinations.  The 
examination report should confirm that the 
claims folder was reviewed.  

All necessary testing should be done and 
the examiner should review the results of 
any testing prior to completion of the 
examination report.  If an examination 
form is used to guide the examination, 
the submitted examination report should 
include the questions to which answers are 
provided. 

4.  Make arrangements with the appropriate 
VA medical facility for the Veteran to 
undergo a VA cardiovascular examination to 
obtain a medical opinion concerning the 
nature, etiology, and probable time of 
onset of each cardiovascular disorder 
which he currently has.  

Specifically, the examiner should render 
an opinion as to whether it is at least as 
likely as not that any cardiovascular 
disorder that the Veteran now has is of 
service origin or whether it is at least 
as likely as not that any cardiovascular 
disorder manifested within one year of 
service discharge in June 1975.   
 
Also, the examiner should render an 
opinion as to whether it is at least as 
likely as not that any claimed 
cardiovascular disorder is proximately due 
to or the result of any pulmonary 
asbestosis, if he has pulmonary 
asbestosis, or to any other pulmonary 
disorder which is found to be related to 
inservice, as opposed to postservice, 
exposure to asbestos. 

This latter question includes indicating 
whether it is at least as likely as not 
that any pulmonary disorder which is found 
to be related to inservice, as opposed to 
postservice, exposure to asbestos has 
aggravated any cardiovascular disease that 
the Veteran now has, and, if so, to what 
extent above and beyond the level of 
impairment existing prior to 
the aggravation.   

The examiner is asked to consider that 
the term "at least as likely as not" 
does not mean "within the realm of 
possibility, rather it means that the 
weight of the medical evidence both for 
and against the conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against causation.  The rationale 
for all opinions expressed should be 
discussed and if no opinion can be 
rendered without resort to speculation 
please state the reason(s) why. 

Send the claims folders (C-files) to the 
examiner for a review of the Veteran's 
pertinent medical history, to facilitate 
making these determinations.  The 
examination report should confirm that the 
claims folder was reviewed.  

All necessary testing should be done and 
the examiner should review the results of 
any testing prior to completion of the 
examination report.  If an examination 
form is used to guide the examination, 
the submitted examination report should 
include the questions to which answers are 
provided. 

5.  After the above development has been 
completed, adjudicate the claims on a de 
novo basis.  If the benefits sought remain 
denied, furnish the Veteran a Supplemental 
Statement of the Case (SSOC) and return 
the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


